COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                   ORDER ON MOTION FOR REHEARING EN BANC




Cause number: 01-18-00980-CV

Style:         IMT Pavilion III LP and Investors Management Trust Real Estate
               Group, Inc. d/b/a IMT Residential v. Victor Mendez

Type of motion:      Motion for rehearing en banc

Party filing motion:       Appellant


         IT IS ORDERED that the motion for rehearing en banc is denied.




Judge’s signature: __/s/ Gordon Goodman_____


En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, Countiss, and Adams.




Date: December 31, 2020